Opinion by
Cole, J.
It was stipulated that the merchandise assessed as a mixture of chemical compounds is similar to that involved in Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247). As this merchandise was found to contain salt it was excluded from paragraph 5 and held dutiable as claimed, at 20 percent under paragraph 1558. In accordance with stipulation and following Abstract 34104 the claim as apricot kernels at' 3 cents per pound was sustained. It was also stipulated that the fish packed in lard is the same in all material respects as that the subject of Abstract 41800. It was therefore held dutiable at 25 percent ad valorem under paragraph 718 (b) as claimed.